 



Exhibit 10.4
April 23, 2007
Mr. Curtis Broome
c/o Natural Health Trends Corp.
2050 Diplomat Drive
Dallas, Texas 75234
Re: Employment Terms
Dear Curtis:
     I am pleased to set forth the terms and conditions of your employment with
Natural Health Trends Corp. (the “Company”), effective as of April 23, 2007 (the
“Commencement Date”). We look forward to your significant contributions toward
the achievement of our goals.
The Position
     You will continue to serve the Company as President of NHT Global, with the
authority and responsibility to direct, manage and supervise all of the
Company’s markets worldwide. You will be an executive officer of the Company and
will report to the President of the Company.
Compensation Package
     Your base salary is $250,000 per year, subject to a minimum of 3% annual
increase per year every January 1st as approved by the Board, and you will also
be eligible to receive annual incentive compensation, in accordance with the
Company’s Annual Incentive Plan. The incentive bonus will be paid in cash
immediately following the completion of the Company’s year end audit of its
financial statements.
Housing Allowance
     You will also be provided with a housing and living allowance equal to
$80,000 per annum for the period of time during which you reside in Hong Kong.
This housing and living allowance may be evaluated by an independent appraiser
retained by the Company from time to time. If any such appraisal reveals that an
adjustment is warranted, this housing and living allowance will be increased or
decreased accordingly.
Benefits Package
     Your compensation will also include participation in our standard benefits
program available to our U.S. based employees.
Equity Participation
     You will be eligible for a “staking grant” of restricted shares no later
than April 23 2007 in accordance with the Company’s 2005 Stock Option Plan, as
amended. The restricted shares will vest over a three year period on a pro rata
quarterly basis following the Commencement Date (unless your employment with the
Company is sooner terminated). You will also be entitled to an annual equity
grant in accordance with the Company Annual Incentive Plan or Annual Equity
Plan.
Vacation
     You will be entitled to four (4) weeks vacation per annum, in accordance
with the Company’s vacation policy.
Severance
     You will be entitled to Severance Payments (as defined below) if any of the
following events occur: (i) the Company terminates you without Cause (as defined
below) during the period commencing on the date that is thirty (30) days prior
to a Change of Control (as defined below) through and including the date that is
18 months following such Change of Control (a “Change of Control Termination”);
(ii) you

 



--------------------------------------------------------------------------------



 



Mr. Curtis Broome
April 23, 2007
Page 2 of 3
provide the Company with written notice of your resignation for Good Reason (as
defined below) and the Company has not cured such event within 30 days following
its receipt of such written notice; or (iii) the Company terminates you without
Cause (other than in connection with a Change of Control as contemplated in
(i) above).
     However, in order to receive any Severance Payments you must execute and
deliver to the Company a full general release of all claims against the Company
and its affiliates in form and substance satisfactory to the Company.
     As used herein, the term:
     (a) “Severance Payments” shall mean the continuation of the payment of your
base salary then in effect (plus health and medical insurance coverage as
previously provided to you or, if required in lieu thereof, COBRA payments
providing such coverage) for a period of one (1) years following the termination
date, or until such earlier date on which you become engaged in any Competitive
Activity (as defined in the Non-Competition Agreement) or otherwise breach the
terms and conditions of the Non-Competition Agreement (each, a “Severance
Payment Termination Event); provided however, that with respect to a Change of
Control Termination, the Employee shall be entitled to receive Severance
Payments equal to your base salary for two (2) years, due and payable to you in
a lump sum 30 days after the termination date; ;
     (b) “Cause” shall include, without limitation, the following: (i) failure
or neglect, by you to perform the duties of your position; (ii) your failure to
obey orders given by the Company or your supervisors; (iii) your misconduct in
connection with the performance of any of your duties, including, without
limitation, misappropriation of funds or property of the Company, securing or
attempting to secure personally any profit in connection with any transaction
entered into on behalf of the Company, misrepresentation to the Company, or any
violation of law or regulations on Company premises or to which the Company is
subject; (iv) your commission of an act involving moral turpitude, dishonesty,
theft or unethical business conduct, or conduct which impairs or injures the
reputation of, or harms, the Company; (v) your disloyalty, including without
limitation, aiding a competitor; (vi) your failure to devote your full time and
best efforts to the Company’s business and affairs; (vii) your failure to work
exclusively for the Company; (viii) your failure to fully cooperate in any
investigation by the Company; (ix) your material breach of this Agreement or
Company rules; (x) any other act of misconduct by you that could reasonably be
expected to have a material adverse effect on the Company, its business,
prospects or reputation; (xi) your abuse of alcohol or other drugs or controlled
substances; or (xii) your resignation (other than for Good Reason).
     (c) “Change of Control” shall mean: (i) when any “person” as defined in
Section 3(a)(9) of the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”), and as used in Section 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) of the Exchange Act, but excluding the
Company or any subsidiary or any affiliate of the Company or any employee
benefit plan sponsored or maintained by the Company or any subsidiary of the
Company (including any trustee of such plan acting as trustee), becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities; or (ii) when, during any
period of twenty-four (24) consecutive months, the individuals who, at the
beginning of such period, constitute the Board of Directors (the “Incumbent
Directors”) cease for any reason other than death to constitute at least a
majority thereof, provided, however, that a director who was not a director at
the beginning of such 24-month period shall be deemed to have satisfied such
24-month requirement (and be an Incumbent Director) if such director was elected
by, or on the recommendation of or with the approval of, at least two-thirds of
the directors who then qualified as Incumbent Directors either actually (because
they were directors at the beginning of such 24-month period) or through the
operation of this provision; or (iii) the occurrence of a transaction requiring
stockholder approval under applicable state law for the acquisition of the
Company by an entity other than the Company or a subsidiary or an affiliated
company of the Company through the purchase of assets, or by merger, or
otherwise; provided however, that none of the foregoing shall constitute a
Change of Control if such transaction, event or occurrence shall be approved by,
or consented to, by the Employee;

 



--------------------------------------------------------------------------------



 



Mr. Curtis Broome
April 23, 2007
Page 3 of 3
     (d) “Good Reason” shall mean the occurrence of any of the following without
your written consent or approval: (A) the assignment to you of duties
inconsistent with this Agreement or a material diminution in your title,
authority or base compensation; (B) any change in reporting responsibility so
that you report to any person other than the Board of Directors thereof; (C) any
material breach of the Agreement by this Company or (D) the Company requires you
to relocate more than 50 miles outside of the Dallas-Fort Worth Metroplex
metropolitan area.
Non-Competition and Confidentiality Agreement
     The Company agrees to provide you with confidential and proprietary
information so that you may perform your duties under this Agreement. You agree
to enter into a Non-Competition and Proprietary Rights Assignment Agreement, a
form of which is attached hereto as Exhibit A (the “Non-Competition Agreement”),
pursuant to which you will agree that you will keep in confidence the Company’s
confidential information, you will not compete with the Company, and you will
not solicit employees or independent distributors of the Company.
Governing Law
     This Agreement shall be deemed a contract made under the laws of Texas and
for all purposes shall be construed in accordance with the laws of said State
applicable to contracts made and to be performed within said State.
Arbitration
     All disputes between Parties in connection with arising out of the
existence, validity, construction, performance and termination of this Agreement
shall be finally settled by arbitration under the Federal Arbitration Act. The
arbitration shall be held in Dallas, Texas in accordance with the Rules of the
American Arbitration Association for employment disputes by one or more
arbitrators appointed in accordance with the said Rules and the award of such
arbitrators shall be final and binding upon the Parties. The non-prevailing
party shall pay for all reasonable costs and expenses incurred in connection
with such dispute, including filing and arbitrator fees as well as the
reasonable costs and expenses of opposing legal counsel.
Employment at Will
     You understand that your employment will be at will, and either you or the
Company may terminate the relationship at any time upon four (4) weeks notice;
provided however, that the at will relationship will not in any way affect the
Company’s obligation to pay severance to you as set forth above under
“Severance”.
     We all look forward to working with you and know that you will do an
outstanding job in this critical role. All of the benefits described in this
letter are conditioned upon your acceptance of this offer. Please indicate your
acceptance and agreement with the terms of this letter by signing below in the
space provided and by signing the Non-Competition Agreement.

            Sincerely,

NATURAL HEALTH TRENDS CORP.
      By:   /s/ Chris T. Sharng         Name:   Chris T. Sharng        Title:  
President     

     
Acknowledged and Agreed:
   
 
   
/s/ Curtis Broome
   
 
   

 



--------------------------------------------------------------------------------



 



Exhibit A
NATURAL HEALTH TRENDS CORP.
NON-COMPETITION AND PROPRIETARY RIGHTS
ASSIGNMENT AGREEMENT
Employee’s Name:     Curtis Broome (“Employee”)
Date: April 23, 2007
In consideration of Employee’s continued employment by or other similar
relationship with Natural Health Trends Corp. (the “Company”) and in
consideration for and as a condition to the transactions contemplated by that
certain Employment Agreement dated as of the date hereof by and between the
Company and Employee (the “Employment Agreement”), including without limitation
the Company’s promise to provide Employee with confidential information,
Employee hereby agrees with the Company as follows:
     1. Confidential Information. During the term of this Agreement and in the
course of Employee’s performance of services for the Company, the Company agrees
to provide Employee with confidential or competitively sensitive information of
the Company, which may include information of a third party with which the
Company has a business relationship, relating to the Company’s or such third
party’s current or prospective business, research and development activities,
products, technology, strategy, organization and/or finances (collectively,
“Confidential Information”). Such Confidential Information, which may be
disclosed orally or in writing, shall include, without limitation, Technology
(as defined in Section 2(a)), Work Product (as defined in Section 2(a)), plans,
strategies, negotiations, customer or prospect identities, market analyses,
projections, forecasts, cost and performance data, sales data, financial
statements, price lists, pre-release information regarding the Company’s
products, personnel lists and data, and all documents and other materials
(including any notes, drawings, reports, manuals, notebooks, summaries, extracts
or analyses), whether in written or electronic form, that disclose or embody
such Confidential Information.
     Confidential Information shall not include information that is now, or
hereafter becomes, through no act or failure to act on Employee’s part,
generally known to the public; information that was rightfully in Employee’s
possession without confidentiality restriction prior to the Company’s disclosure
to Employee; information that was rightfully obtained by Employee from a third
party who has the right, without obligation to the Company, to transfer or
disclose such information; or information which Employee is required to disclose
pursuant to judicial order, provided that in the latter case Employee shall
promptly notify the Company and take reasonable steps to assist the Company in
protecting the Company’s rights prior to disclosure. At all times, both during
Employee’s relationship with the Company and after the termination thereof,
Employee will keep all Confidential Information in strict confidence; will not
use Confidential Information except for the purpose of providing services to the
Company; and will not divulge, publish, disclose or communicate Confidential
Information, in whole or in part, to any third party. Employee further agrees
that Employee will not allow any unauthorized person access to Confidential
Information, either before or after the termination of this Agreement, and will
take all action reasonably necessary and satisfactory to the Company to protect
the confidentiality of Confidential Information. Employee agrees not to
reproduce or copy by any means Confidential Information, except as reasonably
required to accomplish the purposes of the Employment Agreement, and further
agrees not to remove any proprietary rights legend from such Confidential
Information or copies thereof made in accordance

 



--------------------------------------------------------------------------------



 



with this Agreement. Employee will not erase, discard or destroy any tangible or
electronic materials that disclose or embody Confidential Information without
specific instructions from the Company to do so.
     Upon termination of Employee’s services for any reason, or upon demand by
the Company at any time, the Company’s agreement to provide, and Employee’s
right to use, Confidential Information shall immediately terminate, and Employee
shall return promptly to the Company, or destroy, at the Company’s option, all
tangible and electronic materials that disclose or embody Confidential
Information.
     2. Assignment of Work Product.
          (a) For purposes of this Agreement: “Technology” shall mean all ideas,
concepts, inventions, discoveries, developments, creations, methods, techniques,
processes, machines, products, devices, compositions of matter, improvements,
modifications, designs, systems, specifications, schematics, formulas, mask
works, works of authorship, software, algorithms, data and know-how, whether or
not patentable or copyrightable, and all related notes, drawings, reports,
manuals, notebooks, summaries, memoranda and other documentation; “Intellectual
Property Rights” shall mean all worldwide intellectual property rights
including, without limitation, all rights relating to the protection of
inventions, including patents, patent applications and certificates of
invention; all rights associated with works of authorship, including copyrights
and moral rights; all rights relating to the protection of trade secrets and
confidential information; all rights related to the protection of trademarks,
logos and service marks; any rights analogous to those set forth herein, and all
other proprietary rights related to intangible property; and “Work Product”
shall mean any and all Technology made, conceived, designed, created,
discovered, invented or reduced to practice by Employee during the term of this
Agreement that (i) results from Employee’s performance of services for the
Company, (ii) is related to the business of the Company or (iii) is based upon
the use of Confidential Information.
          (b) Employee agrees to promptly disclose to the Company in writing all
Work Product upon the development, conception or creation thereof by Employee,
as well as, at any time, upon the request of the Company.
          (c) Employee agrees that all Work Product shall be the sole and
exclusive property of the Company, and does hereby irrevocably and
unconditionally transfer and assign to the Company, its successors and assigns,
all right, title and interest Employee may have or acquire in or to any Work
Product, including all Intellectual Property Rights therein. Employee further
agrees that any and all works of authorship created, authored or developed by
Employee hereunder shall be deemed to be “works made for hire” within the
meaning of the United States copyright law and, as such, all rights therein
including copyright shall belong solely and exclusively to the Company from the
time of their creation. To the extent any such work of authorship may not be
deemed to be a work made for hire, Employee agrees to, and does hereby,
irrevocably and unconditionally transfer and assign to the Company all right,
title, and interest including copyright in and to such work.
          (d) Upon request by the Company, Employee agrees to execute and
deliver all such documents, certificates, assignments and other writings, and
take such other actions, as may be necessary or desirable to vest in the Company
ownership in all Work Product as provided in this Section 2, including, but not
limited to, the execution and delivery of all applications for securing all

2



--------------------------------------------------------------------------------



 



United States and foreign patents, copyrights and other Intellectual Property
Rights relating to Work Product. The Company shall reimburse Employee for any
reasonable expenses incurred by Employee at the Company’s request to secure
title or legal protection on the Company’s behalf for any such Work Product. In
the event that the Company is unable to secure Employee’s signature to any
document, or if Employee otherwise fails to take any action deemed necessary by
the Company to protect or maintain the Company’s ownership of Work Product and
Intellectual Property Rights therein, then the Company may, and Employee hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Employee’s agent and attorney-in-fact to act on and in Employee’s
behalf and stead to, execute and file any such applications and perform all
other lawfully permitted acts to perfect Employee’s assignment and transfer of
ownership rights to the Company with the same legal force and effect as if
executed, filed and performed by Employee.
          (e) For purposes of this Section 2(e), “Background Technology” shall
mean Technology owned by or licensed to Employee as of the date that Employee
was first employed by the Company or developed or otherwise obtained by Employee
following the that Employee was first employed by the Company independently of
the performance of services hereunder by Employee. The Company acquires no
rights in the Background Technology, except as specifically provided in this
Agreement and, as between the parties, Employee retains all rights therein.
Employee hereby grants to Company a royalty-free, worldwide, non-exclusive,
perpetual, sublicensable and irrevocable right and license to use, for all
purposes in Company’s business, Background Technology that has been disclosed by
Employee to Company or that is embodied within or related to the use, operation
or improvement of Work Product created by Employee in connection with Employee’s
performance of services for the Company.
     3. Representation. Employee hereby represents to the Company that the Work
Product Employee creates under the Employment Agreement will be original, and
that Employee’s performance of services under the Employment Agreement and the
Company’s use of Employee’s Work Product will not breach any agreement Employee
has with any third party or the intellectual property rights or other rights of
any third party.
     4. Return of Materials. All documents, records, apparatus, equipment and
other physical property, whether or not pertaining to Confidential Information,
which are furnished to Employee by the Company or are produced by Employee in
connection with Employee’s services will be and remain the sole property of the
Company. Employee will return to the Company all such materials and property as
and when requested by the Company. In any event, Employee will return all such
materials and property immediately upon termination of Employee’s services for
any reason. Employee will not retain any such material or property or any copies
thereof upon such termination.
     5. Competitive Activities. From the date hereof until the six (6) month
anniversary of the later of the date on which Employee no longer is employed by
the Company, serves as a consultant to the Company or serves as a member of the
Board of Directors of the Company (the “Non-Compete Restricted Period”),
Employee will not, directly or indirectly, whether as owner, partner,
shareholder, director, agent, employee, co-venturer, consultant, independent
distributor or otherwise, without the written consent of the Company, engage,
participate, invest in, or provide services to, any multi-level marketing
business that indirectly or directly competes with the Company in recruiting for
independent distributors (collectively, the “Competitive Activities”). The
prohibition set forth in this Section 5 shall not restrict Employee from (a)
owning or holding up to two percent (2%) of the shares of stock of any company
registered or sold on any recognized stock exchange or sold in the
over-the-counter

3



--------------------------------------------------------------------------------



 



market or (b) providing services that do not involve management, marketing or
sales or consulting with the management, marketing or sales personnel. Employee
understands and agrees that the restrictions set forth in this Section 5 are
intended to protect the Company’s reasonable competitive business interests, its
interest in its Confidential Information and established and prospective
customer relationships and goodwill, and agree that such restrictions are
reasonable and appropriate for this purpose.
     6. Nonsolicitation of Customers and Distributors. During the Non-Compete
Restricted Period plus six (6) months (the “Nonsolicitation Period”), Employee
will not, in any capacity, directly or indirectly:

  (a)   solicit business or patronage of any customer or prospective customer
(collectively, “Customer”), or distributor or prospective distributor
(collectively, “Distributor”) of the Company in connection with any Competitive
Activity;     (b)   divert, entice, or otherwise take away from the Company the
business or patronage of any Customer or Distributor, or attempt to do so;    
(c)   solicit, induce or assist any Customer, Distributor or supplier to
terminate or reduce its relationship with the Company;     (d)   assist with the
provision of any services to a Customer or Distributor (except in Employee’s
capacity as an employee of the Company); or     (e)   refer a Customer,
Distributor or supplier to another person engaged (or to be engaged) in
Competitive Activities.

     7. Nonsolicitation of Employees. During the Nonsolicitation Period,
Employee will not:

  (a)   hire or employ, directly or indirectly through any enterprise with which
Employee is associated, any current employee of the Company or any individual
who had been employed by the Company within one (1) year preceding Employee’s
termination (other than persons whose employment by the Company was terminated
by or at the request of the Company); or     (b)   recruit, solicit or induce
(or in any way assist another person or enterprise in recruiting, soliciting or
inducing) any employee or director of the Company to terminate his or her
employment or other relationship with the Company.

     8. Acknowledgments. Employee acknowledges and agrees that the restrictions
set forth in this Agreement are intended to protect the Company’s interest in
Confidential Information and its commercial relationships and goodwill (with its
Customers, Distributors, vendors, directors and employees), and are reasonable
and appropriate for these purposes.
     9. Disclosure of Agreement. Employee will disclose the existence and terms
of this Agreement to any prospective employer, partner, co-venturer, investor or
lender prior to entering into an employment, partnership or other business
relationship with such person or entity.

4



--------------------------------------------------------------------------------



 



     10. Third-Party Agreements and Rights. Employee hereby confirms that
Employee is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way Employee’s use or disclosure of
information or Employee’s engagement in any business, except as may be disclosed
in Schedule A attached to this Agreement prior to its acceptance by the Company.
Employee has delivered to the Company true and complete copies of any agreements
listed on Schedule A. Employee represents to the Company that Employee’s
execution of this Agreement, Employee’s employment with the Company and the
performance of Employee’s proposed duties for the Company will not violate any
obligations Employee may have to any such previous employer or other party. In
Employee’s work for the Company, Employee will not disclose or make use of any
information in violation of any agreements with or rights of any such previous
employer or other party, and Employee will not bring to the premises of the
Company any copies or other tangible embodiments of non-public information
belonging to or obtained from any such previous employment or other party.
     11. Injunction. Employee agrees that it would be difficult to measure any
damages caused to the Company which might result from any breach by Employee of
the promises set forth in this Agreement, and that in any event money damages
would be an inadequate remedy for any such breach. Accordingly, Employee agrees
that if Employee breaches, or proposes to breach, any portion of this Agreement,
the Company shall be entitled, in addition to all other remedies that it may
have, to an injunction or other appropriate equitable relief to restrain any
such breach without showing or proving any actual damage to the Company.
     12. Binding Effect. This Agreement will be binding upon Employee and
Employee’s heirs, executors, administrators and legal representatives and will
inure to the benefit of the Company, any subsidiary of the Company, and its and
their respective successors and assigns.
     13. Enforceability. If any portion or provision of this Agreement is to any
extent declared illegal or unenforceable by a court of competent jurisdiction,
then the remainder of this Agreement, or the application of such portion or
provision in circumstances other than those as to which it is so declared
illegal or unenforceable, will not be affected thereby, and each portion and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law. In the event that any provision of this Agreement is
determined by any court of competent jurisdiction to be unenforceable by reason
of excessive scope as to geographic, temporal or functional coverage, such
provision will be deemed to extend only over the maximum geographic, temporal
and functional scope as to which it may be enforceable.
     14. Entire Agreement. This Agreement constitutes the entire agreement
between the Company and Employee with respect to the subject matter hereof, and
supersedes all prior representations and agreements with respect to such subject
matter. This Agreement may not be amended, modified or waived except by a
written instrument duly executed by the person against whom enforcement of such
amendment, modification or waiver is sought. The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, in any particular case will not
prevent any subsequent enforcement of such term or obligation or to be deemed a
waiver of any separate or subsequent breach.
     15. Notices. Any notices, requests, demands and other communications
provided for by this Agreement will be sufficient if in writing and delivered in
person or sent by registered or certified mail, postage prepaid, to Employee at
the last address which Employee has filed in writing with the

5



--------------------------------------------------------------------------------



 



Company or, in the case of any notice to the Company, at its main offices, to
the attention of the undersigned officer.
     16. Governing Law. The validity, interpretation, performance and
enforcement of this agreement shall be governed by the laws of the State of
Texas, without applying the conflict of laws provisions thereof.
     17. Arbitration. All disputes between Parties in connection with or arising
out of the existence, validity, construction, performance and termination of
this Agreement shall be finally settled by arbitration. The arbitration shall be
held in the Dallas, Texas in accordance with the Rules of the American
Arbitration Association by one or more arbitrators appointed in accordance with
the said Rules and the award of such arbitrators shall be final and binding upon
the Parties. The non-prevailing party shall pay for all reasonable costs and
expenses incurred in connection with such dispute, including filing and
arbitrator fees as well as the reasonable costs and expenses of opposing legal
counsel.
     18. Escrow. If Employee is terminated for cause and, within 30 days of such
termination, initiates an arbitration proceeding disputing that the termination
was for cause, then the Company will either (a) on each regular pay day of the
Company occurring following the expiration of 10 days after such arbitration is
commenced, pay into an escrow account an amount equal to the Severance Payment
(net of payroll taxes) that would be due to Employee under the Employment
Agreement if the termination was without cause until six months of such
Severance Payments have been made, or (b) release Employee from any remaining
obligations under Section 5, 6 or 7 of this Agreement. If the Company fails to
make any such escrow payment, then the Company will be deemed to have released
Employee from any further obligation under Section 5, 6 or 7 of this Agreement.
     19. Prior Material Breach. Notwithstanding anything to the contrary in this
Agreement, the failure of the Company to make any payment to Employee that is
required under the Employment Agreement or this Agreement shall, if such failure
is not excused (as provided below) and continues for five business days after
written notice to the Company of such failure, excuse Employee from complying
with Sections 5, 6 and 7 of this Agreement. The failure of the Company to pay
Employee under the Employment Agreement shall be excused by Employee’s prior
material breach of this Agreement or the Employment Agreement.
EMPLOYEE UNDERSTANDS THAT THIS AGREEMENT AFFECTS IMPORTANT RIGHTS. EMPLOYEE HAS
READ IT CAREFULLY AND IS SATISFIED THAT EMPLOYEE UNDERSTANDS IT COMPLETELY.

              NATURAL HEALTH TRENDS CORP.   EMPLOYEE
 
           
 
           
By:
       /s/ Chris Sharng   By:        /s/ Curtis Broome
 
           
 
  Name: Chris Sharng
Title:   President       Name: Curtis Broome
 
           
Dated:
      Dated:    
 
           

6



--------------------------------------------------------------------------------



 



Schedule A
[None]

 